


Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement (the "Separation Agreement") is made as of this 4th
day of September, 2014 by and among Pinnacle Entertainment, Inc., a Delaware
corporation (the "Company") and Michelle Shriver ("Executive," and together with
the Company are referred to in this Separation Agreement collectively, as the
"Parties").


WHEREAS, Executive has been employed by the Company under terms set forth in the
Employment Agreement dated as of July 30, 2013, effective as of August 13, 2013
(the "Employment Agreement");


WHEREAS, Executive's employment with the Company will end by Executive's
separation of employment (the "Separation") on September 4, 2014 (the
"Separation Date"); and


WHEREAS, the Parties desire to enter into this Separation Agreement in order to
set forth the definitive rights and obligations of the Parties in connection
with the Separation.


NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:


1.     Acknowledgment of Separation. The Parties acknowledge and agree that the
Separation will occur on the Separation Date and that the Separation shall be
treated as a termination without cause other than in connection with a change of
control for all purposes under the Employment Agreement (other than with respect
to surviving provisions of the Employment Agreement as set forth below). In
addition, notwithstanding anything to the contrary, the Parties acknowledge and
agree that all provisions of the Employment Agreement will terminate effective
as of the Separation Date, with the exception of the provisions of Sections 7.1,
7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 9.7, 9.8, 9.14, 9.15 and Article 8 of
the Employment Agreement (collectively, the "Surviving Employment Agreement
Provisions"), which shall survive the Separation and the effectiveness of this
Separation Agreement and will remain in full force and effect after the
Separation Date in accordance with their terms, regardless of the reason for
this termination of employment. The post-separation provisions of the Employment
Agreement, including specifically Sections 7.3, 7.4, 7.5, 7.6 and 7.7, with
respect to periods after the "Term," "Initial Term" or "Renewal Term" (as such
terms are used in the Employment Agreement) shall be considered effective as of
and shall run from the Separation Date. Upon the Separation, Executive shall be
treated as having resigned from all positions Executive held with the Company
and its subsidiaries, whether as a director, officer, manager or any other
position.


2.    Executive's Acknowledgment of Consideration. Executive specifically
acknowledges that the obligations and payments set forth in Section 3(a) below
were agreed to by the Parties upon entering into the Employment Agreement, and
the other obligations and payments of the Company set forth in Section 3 hereof
and the release of the Company granted in Section 7 hereof are being provided by
the Company in consideration for the release granted by Executive in Section 7
hereof.


3.     Payments and Benefits Upon and After the Separation.


(a)    Accrued Salary, Expenses and Bonus. The Company shall pay or cause to be
paid




--------------------------------------------------------------------------------




to Executive all accrued but unpaid base salary. In addition, promptly upon
submission by Executive of her unpaid expenses incurred prior to the Separation
Date as described in Article 5 of the Employment Agreement, reimbursement for
such expenses shall be made. The Company shall pay these amounts within ten
(10) days of the Separation Date. In addition, Executive shall be eligible to
receive a pro-rated annual bonus for the year 2014, payable along with other
management bonuses no later than March 15, 2015. Executive shall not be eligible
for any bonus for the year 2015 or any subsequent year.


(b)     Severance. The severance to be paid to Executive shall be equal to an
aggregate amount of One Million Three Hundred Twenty Nine Thousand Three Hundred
Dollars ($1,329,300), which is sum of the following amounts: (1) Seven Hundred
Eighty Seven Thousand Five Hundred Dollars ($787,500) (referred to herein as the
“Base Severance Amount”); and (2) Five Hundred Forty One Thousand Eight Hundred
Dollars ($541,800) (referred to herein as the “Bonus Amount”). The Base
Severance Amount shall be payable in accordance with the Company's regular
salary payment schedule through February 29, 2016 and the Bonus Amount shall be
paid in two equal annual installments on September 4, 2015 and September 4,
2016.
(c)     Stock Options, Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Share Units. All of Executive’s outstanding stock options
that would have vested between the Separation Date and September 4, 2015 shall
immediately vest on Separation Date, a list of these outstanding stock options
is attached as Exhibit A. In addition, all of Executive’s outstanding restricted
stock units that would have vested between the Separation Date and September 4,
2015 shall vest on the Separation Date and shall be settled on December 27, 2014
as set forth in Exhibit A. All of Executive’s vested stock options as of the
Separation Date shall survive the Separation Date until the earlier of (i)
September 4, 2015 or (ii) the expiration of the original terms of the vested
stock options (the “Exercise Period”). During the Exercise Period, Executive may
exercise such vested stock options and any of such stock options which vest
between the Separation Date and September 4, 2015 and any of such stock options
which remain unexercised shall expire thereafter and be cancelled and
terminated. All unvested stock options, unvested restricted stock, unvested
restricted stock units, unvested performance shares and unvested performance
share units on the Separation Date are hereby cancelled and terminated.
  
(d)    Other Benefits Payments. The Company shall pay or make available to
Executive all benefits described under Section 6.5.2(b) of the Employment
Agreement with respect to "Health and Disability Coverage Continuation"
described therein until the earlier of (i) February 29, 2016, conditioned upon
Executive’s timely election of COBRA coverage; or (ii) the date Executive
becomes covered or eligible under any other group health plan not maintained by
the Company or any of its subsidiaries.  Executive shall promptly advise the
Company if she becomes covered or eligible under any other group health plan not
maintained by the Company or any of its subsidiaries or affiliates. Any
reimbursement that is taxable to the Executive shall be made not later than
December 31 of the calendar year following the calendar year in which Executive
or family member incurred the expense.


(e)     Tax Withholding. The Company shall be entitled to withhold from any
amounts otherwise payable hereunder to Executive any amounts required to be
withheld in respect of federal, state or local taxes and Executive shall be
responsible for all taxes on amounts received under or related to this
Separation Agreement.
(f)    No Duty to Mitigate. The payments contemplated herein shall not be
subject to any duty of mitigation by Executive nor to offset for any income
earned by Executive following Separation.


(g)    Violation of Non-Competition Provisions. In the event the Executive
competes with the Company or any of its subsidiaries prior to September 4, 2015
as discussed in Section 6 below,




--------------------------------------------------------------------------------




Executive shall not be entitled to receive any additional payments from the
Company or Company benefits described in this Section 3 above with respect to
periods after the commencement of any such competitive activity or otherwise,
and all such obligations shall be extinguished.


4.    Consulting Services; Cooperation.


(a)    Consulting. From the Separation Date until February 29, 2016 (the
"Consulting Period"), the Company will retain Executive to act on a part-time
basis as an independent contractor (for no additional compensation), as
reasonably directed by the Company, in assisting the Company as determined in
the discretion of the Chief Executive Officer. On the last day of the Consulting
Period, Executive shall have a conference telephone call with the Chief
Executive Officer, President or General Counsel of the Company to report her
activities during the Consulting Period and answer any last questions that the
General Counsel may have. Executive shall make Executive reasonably available
during the Consulting Period, but the Parties agree that said commitment shall
not exceed twenty-five (25) hours per month. The Company expressly agrees that
Executive shall only be liable for breach of Executive's obligations under this
Section 4(a) to the extent Executive engages in gross negligence or willful
misconduct with respect to those services and, in such event, the Company
expressly agrees that it shall not be entitled to seek money damages in excess
of $10,000 for all such breaches.


(b)    Reimbursement of Expenses; Independent Contractor Status. The Company
agrees to reimburse Executive for all reasonable out-of-pocket costs and
expenses incurred in connection with the consulting services provided under this
Section 4 upon presentation of appropriate documentation thereof. In connection
with the Executive's activities on behalf of the Company as an independent
contractor pursuant to this Section 4, Executive acknowledges and agrees that
she is acting as an independent contractor, engaged in the conduct of her own
separate business and is not a partner, joint venturer, an agent or employee of
the Company for any purpose. Executive also acknowledges and agrees that
Executive has no right or authority or ability to enter into any contracts or
assume any obligations or give any warranties or make any representations on
behalf of the Company or to bind the Company in any way, and Executive will not
convey or represent that she has any such authority. Executive agrees that,
other than the consulting services described in this Section 4, Executive will
not otherwise hold herself out as acting for or on behalf of the Company. The
Company shall indemnify and hold Executive harmless from any claim or liability
arising from actions taken by Executive in good faith in performing the services
required under this Section 4, including any costs of defense or attorney's
fees; provided that (1) the Company shall have the right, at its expense, to
assume or participate in the defense of any claim or action covered by such
indemnity, (2) the Company shall not be liable for any settlement or compromise
of any claim or action covered by such indemnity unless the Company has
consented in writing to such settlement or compromise (which consent shall not
be unreasonably withheld) and (3) the Company shall not be liable under this
indemnity to the extent that it is determined in a final judgment by a court of
competent jurisdiction or final arbitration proceeding that such claim or
liability resulted from any acts or failures to act undertaken or omitted to be
taken by Executive through her gross negligence or willful misconduct.


(c) Cooperation. Executive also agrees to cooperate with the Company and its
attorneys in any current or future litigation or claims involving the Company or
any of its subsidiaries in which Executive might be a witness or for which
Executive may have material information including, but not limited to, any and
all meetings, depositions, arbitrations, mediations, trials, etc. This
cooperation obligation shall be limited to forty (40) hours per year and it
shall expire on February 29, 2016.


5.     Confidential Information; Prohibitions on Certain Actions by Executive;
Cooperation.






--------------------------------------------------------------------------------




(a)    Disclosure of Separation Agreement. In addition to and without limiting
the provisions of Section 7.1 of the Employment Agreement, the Executive shall,
and the Company agrees to cause each of the Chief Executive Officer, Chief
Financial Officer, General Counsel and any executive and senior vice president
of the Company (the "Designated Company Executives") to, keep this Separation
Agreement, and the terms and subject matter hereof, strictly confidential, and
no disclosure or public announcement will be made by any of them (except as
required by applicable law, including but not limited to any securities laws and
the rules and regulations of the U.S. Securities and Exchange Commission (the
"SEC")) with respect to this Separation Agreement (including the existence
thereof, or the terms or subject matter hereof) without the prior agreement of
the other Party; provided, however, that (i) the Company may issue a mutually
agreed upon press release announcing Executive's departure and from time to time
may comment on, or make public disclosures regarding, the Separation in a manner
consistent with such press release; (ii) the Company and Executive may provide
this Separation Agreement to and share such information with applicable gaming
regulatory authorities; and (iii) the Company and Executive may share such
information with their legal, tax and accounting advisors. Executive agrees to
direct all inquiries concerning Executive's employment with the Company to the
Company's Chief Executive Officer or General Counsel. Executive acknowledges
that the Company intends to file this Separation Agreement with the SEC as an
exhibit to its periodic reports filed with the SEC and to describe its terms in
its SEC filings. The Company acknowledges that Executive may disclose the
existence of this Separation Agreement and any details related thereto to the
extent that such information has been filed by the Company with the SEC or if
the Company has otherwise released such information to the public.


(b)    Prohibition on Certain Actions by Executive. Executive acknowledges that,
given Executive's position with the Company prior to the Separation, Executive
possesses substantial non-public information and other confidential information
regarding the Company which has substantial economic value to the Company,
including without limitation information relating to the Company's development
plans, prospects, and financial, organizational, managerial, administrative,
customer and marketing information regarding the Company, much of which the
Company considers highly sensitive information. Executive has agreed, pursuant
to Section 7.1 of the Employment Agreement, to, among other things, not directly
or indirectly disclose, divulge, communicate, use or otherwise disclose any such
information. In order to better ensure that such information is not used
inappropriately by Executive, in addition to Executive's obligations under
Section 7.1 of the Employment Agreement, which survives the Separation and the
effectiveness of this Separation Agreement, for a period of eighteen (18) months
from the Separation Date, Executive shall not, nor shall it permit any Affiliate
or Associate (as such terms are hereinafter defined) or representative of
Executive (such Affiliates, Associates and representatives, collectively and
individually, the "Executive Affiliates") to, directly or indirectly:
(i) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way assist any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in:
            (1) any solicitation of proxies or written consents of stockholders,
or conduct any other type of referendum (binding or non-binding) with respect
to, or from the holders of, the common stock of the Company (the "Common Stock")
(other than by voting her or its shares of Common Stock in a way that does not
violate this Separation Agreement), or become a participant in any contested
solicitation with respect to the Company, including without limitation relating
to the removal or the election of directors of the Company or seek
representation on the Company's Board of Directors or a change in the
composition or size of the Company's Board of Directors;




--------------------------------------------------------------------------------




(2) any acquisition of any securities (or beneficial ownership thereof) or
assets of the Company or any of its subsidiaries (other than the exercise by
Executive of stock options held by Executive as of the Separation Date, and
excluding personal, passive investments by Executive in the Company’s securities
from time to time),
(3) any tender or exchange offer, merger or other business combination involving
the Company or any of its subsidiaries, or
(4) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries; or
        (ii) form, join or participate in a partnership, limited partnership,
limited liability company, syndicate, person or other group, including without
limitation a group as defined under Section 13(d) of the Exchange Act (as
defined below), with respect to the Common Stock, or otherwise assist, support
or participate in any effort by any person with respect to the matters set forth
in subparagraph (i) above, or deposit any shares of Common Stock in a voting
trust or subject any shares of Common Stock to any voting agreement;
(iii)  otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company;
(iv) publicly announce any intention to take any action, or take any action
which might force the Company to make a public announcement, in either case,
regarding any of the types of matters set forth in subparagraph (i) above; or
(v)  enter into any discussions or arrangements with any person with respect to
any of the foregoing (including the matters set forth in subparagraph (i)
above).
Executive also agrees, on behalf of itself and its Affiliates, Associates and
representatives, not to request the Company (or its directors, officers,
employees or agents), directly or indirectly, to amend or waive any provision of
this Section 5 (including this sentence).
(c)    For purposes of this Agreement: the terms "Affiliate" and "Associate"
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(except that the 10% threshold in the definition of "Associate" shall be
replaced with 1% and beneficial ownership under such definition shall include
the right to acquire securities whether such right is exercisable immediately or
only after the passage of time or only after satisfaction of conditions); and
the terms "person" or "persons" shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.


6.    Covenant Not to Compete. For a period of twelve months (12) after the
Separation Date or until September 4, 2015 (but only six (6) months after the
Separation Date in the case of an entity whose only competitive relationship
with the Company is in the market in which the Company has its principal place
of business but does not also own or manage a casino), Executive shall not,
directly or indirectly, work for or provide services to or own an equity
interest (except for a Permissible Investment as defined in the Employment
Agreement) in any person, firm or entity engaged (directly or indirectly or
through an investment in another entity) in the casino, gaming, card club or
horseracing business which competes against the Company in any “market” in which
the Company has its principal place of business or in which the Company owns (in
whole or in part, directly or through an investment in another entity) or




--------------------------------------------------------------------------------




operates a casino, card club or horseracing facility. For purposes of this
Separation Agreement, “market” shall be defined as the area within a 100 mile
radius of the Company’s principal place of business or of any casino, card club
or horseracing facility owned (in whole or in part, directly or through an
investment in another entity) or operated or under construction by the Company.


7.     Executive Release and Waiver.


(a)     Executive Release. Executive, for and on behalf of herself and each of
her heirs, executors, administrators, personal representatives, successors and
assigns (the "Releasors"), to the maximum extent permitted by law, hereby fully
and forever releases, acquits and discharges the Company, together with its
subsidiaries, parents and affiliates, and each of their past and present direct
and indirect stockholders, directors, members, partners, officers, employees,
attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the "Releasees"), from any and all claims, demands, suits, causes of action,
liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Executive of this Separation Agreement, including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon:


(i)     Executive's application for and employment with the Company, her being
an officer, director or employee of the Company or any of its subsidiaries, or
the Employment Agreement or the Separation;


(ii)     any and all claims in tort or contract, and any and all claims alleging
breach of an express or implied, or oral or written, contract, policy manual or
employee handbook;


(iii)    any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or


(iv)    any federal, state or local statute, ordinance or regulation, including
but not limited to the Age Discrimination in Employment Act of 1967, as amended,
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act and
Women's Equity Act of 1991; Sections 1981 through 1988 of Title 42 of the United
States Code; the Equal Pay Act of 1963, as amended; the Occupational Safety and
Health Act of 1970; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Consolidated Omnibus Budget Reconciliation Act of
1985; the Vocational Rehabilitation Act of 1973; the Worker Adjustment
Retraining and Notification Act of 1988; the Employee Retirement Income Security
Act of 1974; the Fair Labor Standards Act and the National Labor Relations Act,
as amended, and the Older Workers Benefit Protection Act.
                                     
(b)    Exceptions to Executive Release. Notwithstanding any other provision of
this Separation Agreement to the contrary, the release by the Executive does
not: (i) limit in any way the Executive's rights under this Separation Agreement
and under the Surviving Employment Agreement Provisions, (ii) release any rights
under applicable law which cannot be waived or released pursuant to any
agreement, (iii) release any rights Executive may have to indemnification under
the bylaws, indemnification agreement or governing documents of the Company or
any of its subsidiaries or under applicable law, or (iv) release any rights
Executive may have as a direct insured under the Company's directors' and
officers' liability insurance policies.






--------------------------------------------------------------------------------






(c)    Current or Pending Claims of any Kind and No Relief for Released Claims.
Executive and Releasors have not and as of the date of this Separation Agreement
will not have filed any civil action, suit, arbitration, administrative charge
or legal proceeding against any Releasee, nor has the Executive or any Releasor
assigned, pledged or hypothecated any claim as of the Separation Date to any
person and no other person has any interest in the claims that Executive or any
Releasor is releasing herein. Executive agrees that should any person or entity
file or cause to be filed any civil action, suit, arbitration or other legal
proceedings seeking equitable or monetary relief concerning any claim released
by Executive, neither Executive nor any Releasor will seek or accept any
personal relief from or as the result of any action, suit or arbitration or
other legal proceeding.


(d)    Effect of Executive Release and Waiver. Executive understands and intends
that this Section 7 constitutes a general release of all claims except as
otherwise provided in Section 7(b), above, and that no reference therein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.


(e)    Executive Waiver of Unknown Claims. Executive or any Releasor may
hereafter discover claims or facts in addition to or different than those which
Executive now knows or believes to exist with respect to the subject matter of
this Separation Agreement and which, if known or suspected at the time of
entering into this Separation Agreement, may have materially affected this
Separation Agreement and Executive’s decision to enter into it; nevertheless,
Executive hereby waives any right, claim or cause of action that might arise as
a result of such different or additional claims or facts.


(f)    ADEA Release. Executive agrees and expressly acknowledges that this
Separation Agreement includes a waiver and release of all claims which Executive
has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. ("ADEA"). The following terms and conditions
apply to and are part of the waiver and release of ADEA claims under this
Separation Agreement:
(i)    The waiver and release of claims under the ADEA contained in this
Agreement do not cover rights or claims that may arise after the date on which
Executive executes and delivers this Separation Agreement to the Company.
(ii)    This Separation Agreement involves consideration in addition to anything
of value to which Executive is already entitled.
(iii)    Executive is advised to consult an attorney before signing this
Separation Agreement. If Executive executes this Separation Agreement prior to
the expiration of the period specified in Section 7(f)(iv) below, Executive does
so voluntarily and after having had the opportunity to consult with an attorney.
(iv)    Executive is granted twenty-one (21) days after Executive is presented
with this Agreement to decide whether or not to sign this Separation Agreement.
(v)    Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days after the Separation Date and Executive has
reaffirmed this Agreement. This Section 7(f) shall not become effective or
enforceable until that revocation period has expired. Executive understands and
agrees that Executive shall refund any consideration that has been previously
paid to Executive, and shall receive no further consideration, if Executive
revokes the waiver and release of ADEA claims.




--------------------------------------------------------------------------------




8.    Company Release and Waiver. The Company, on its behalf, and on behalf of
all of its subsidiaries and its and their successors and assigns ("Company
Parties"), intending to be legally bound, to the maximum extent permitted by
law, hereby fully and forever releases, acquits, and discharges Executive,
Executive’s heirs, executives, administrators, personal representatives,
attorneys, agents, successors and permitted assigns, from any and all
liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, up to and including the
execution and delivery by Executive of this Separation Agreement, including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which the Company ever had, now has, or hereafter may have,
by reason of any matter, cause or thing whatsoever up to and including the
execution and delivery by Executive of this Separation Agreement, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive's relationship with Company or
its subsidiaries as an employee or director, the terms and conditions of that
relationship, the termination of that relationship, and any claim that the
Executive violated any provision of the Employment Agreement, including, but not
limited to, any claims under any federal, state or local common law, statutory,
or regulatory provision, now or hereafter recognized. This release is effective
without regard to the legal nature of the claims raised and without regard to
whether any such claims are based upon tort, equity, implied or express contract
or discrimination of any sort.


(a)    Scope of Company Release. The Company expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims. The Company understands the significance of its release of
unknown claims and its waiver of statutory protection against a release of
unknown claims.


(b)    Exceptions to Company Release. Notwithstanding any other provision of
this Separation Agreement to the contrary, the release by the Company does not:
(i) limit in any way the Company's rights under this Separation Agreement and
under the Surviving Employment Agreement Provisions, (ii) release any claim
based on any other act or omission for which the Company would not have the
power to indemnify Executive pursuant to Section 145 of the Delaware General
Corporate Law, (iii) release any claim based on any rights under applicable law
which cannot be waived or released pursuant to any agreement, or (iv) release
any claim to any short-swing trading profits earned by Executive in violation of
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.


(c)    Current or Pending Claims of any Kind and No Relief for Released Claims.
The Company and the other Company Parties have not and as of the date of this
Separation Agreement will not have filed any civil action, suit, arbitration,
administrative charge or legal proceeding against the Executive, nor have the
Company or any of the other Company Parties assigned, pledged or hypothecated
any claim as of the Separation Date to any person and no other person has any
interest in the claims that the Company and the other Company Parties are
releasing herein. The Company and the other Company Parties agree that should
any person or entity file or cause to be filed any civil action, suit,
arbitration or other legal proceedings seeking equitable or monetary relief
concerning any claim released by the Company and the other Company Parties, the
Company and the other Company Parties will not seek or accept any personal
relief from or as the result of any action, suit or arbitration or other legal
proceeding.


(d)    Effect of the Company's Release and Waiver. The Company and the other
Company Parties understand and intend that this Section 8 constitutes a general
release of all claims except as otherwise provided in Section 8(b), above, and
that no reference therein to a specific form of claim, statute




--------------------------------------------------------------------------------




or type of relief is intended to limit the scope of such general release and
waiver.


(e)    The Company's Waiver of Unknown Claims. The Company and the other Company
Parties may hereafter discover claims or facts in addition to or different than
those which they now know or believe to exist with respect to the subject matter
of this Separation Agreement and which, if known or suspected at the time of
entering into this Separation Agreement, may have materially affected this
Separation Agreement and their decision to enter into it; nevertheless, the
Company and the other Company Parties hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.


9.     Return of Corporate Property. Executive hereby covenants and agrees to
immediately return all Company files, records and other property in Executive's
possession.


10.    Non-Disparagement.


(a)    Executive agrees that from and after the Separation Date, Executive will
not disparage (or induce or encourage others to disparage) the Company, any of
its affiliates or any of its or their officers, directors, executives, employees
or stockholders. As used herein, the term "disparage," includes, without
limitation, comments or statement to the press, any of the Company's or its
affiliates' officers, directors, executives, employees (as it relates to an
employee’s employment with the Company), their or stockholders or any person
with whom the Company or any of its affiliate has a business relationship which
is designed to or would reasonably be expected to adversely affect in any
manner, the conduct of any of the Company's or any of its affiliates' business
or the business or personal reputations of the Company, its affiliates or any of
the Company's or its affiliates' officers, directors, executives, employees or
shareholders.


(b) The Company shall not permit the Designated Company Executives to disparage
(or induce or encourage others to disparage) Executive. As used herein, the term
"disparage," includes, without limitation, comments or statement to the press,
any of the Company's or its affiliates' officers, directors, executives,
employees, or stockholders or any person known to the Company to have a business
relationship with Executive which is designed to or would reasonably be expected
to adversely affect in any manner the conduct of Executive's business or the
personal reputation of Executive.


11.     Remedies.


(a)    The Parties hereby acknowledge and affirm that in the event of any breach
by Executive or the Company of any of the covenants, agreements, and obligations
hereunder, monetary damages would be inadequate to compensate the Parties.
Accordingly, in addition to other remedies which may be available to the Parties
hereunder or otherwise at law or in equity, the Parties shall be entitled to
specifically enforce such covenants, obligations and restrictions through
injunctive and/or equitable relief, in each case without the posting of any bond
or other security with respect thereto. Should any provision hereof be adjudged
to any extent invalid by any court or tribunal of competent jurisdiction, each
provision shall be deemed modified to the minimum extent necessary to render it
enforceable.


(b)    Executive hereby acknowledges and affirms that, in the event of a breach
by Executive of any of Executive's covenants, agreements, and obligations under
this Agreement, in addition to any other remedies which may be available to the
Company hereunder or otherwise at law or in equity, the Company shall have the
right to terminate any payments due hereunder and to recover of any payments
previously made and rights previously granted hereunder.






--------------------------------------------------------------------------------




12.    Acknowledgment of Voluntary Agreement. Executive acknowledges that
Executive has entered into this Separation Agreement freely and without
coercion, that Executive has been advised by the Company to consult with counsel
of her choice, that Executive has had adequate opportunity to so consult, and
that Executive has been given all time periods required by law to consider this
Separation Agreement, including but not limited to the 21-day period required by
the ADEA.


13.     Complete Agreement; Inconsistencies. This Separation Agreement,
including the Surviving Employment Agreement Provisions and any other documents
referenced herein, constitute the complete and entire agreement and
understanding of the Parties with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Separation Agreement and including the
mutual covenants, agreements, acknowledgments and affirmations contained herein,
is intended to constitute a complete settlement and resolution of all matters
set forth in Sections 7 and 8 hereof.


14.    409A Additional Tax. In the event that any compensation with respect to
the Executive's termination is "deferred compensation" within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder ("Section 409A"), payment of such compensation shall
be delayed as required by Section 409A. Such delay shall last six months from
the Separation Date, except in the event of the Executive’s death. Within 30
days following the end of such six-month period, or, if earlier, the Executive’s
death, the Company will make a catch-up payment to the Executive equal to the
total amount of such payments that would have been made during the six-month
period but for this Section 14. Wherever payments under this Separation
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
15.    Arbitration. Except for a claim for injunctive relief, any controversy,
dispute, or claim between the Parties arising out of this Separation Agreement
shall be settled exclusively by arbitration pursuant to the provisions of
Article 8 of the Employment Agreement, and such provision is incorporated herein
by this reference.
16.     Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Separation Agreement shall be
governed by, and construed in accordance with, the laws of the State of Nevada,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of Nevada. In furtherance of the foregoing,
the internal law of the State of Nevada shall control the interpretation and
construction of this Separation Agreement, even though under any other
jurisdiction's choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.


17.    Notices. All notices, requests, demands and other communications to be
given under this Separation Agreement shall be in writing and shall be deemed to
have been duly given on the date of service, if personally served on the Party
to whom notice is to be given, or 48 hours after mailing, if mailed to the Party
to whom notice is to be given by certified or registered mail, return receipt
requested, postage prepaid, and properly addressed to the Party at Executive’s
address set forth as follows or any other address that any Party may designate
by written notice to the other Parties:
To Executive:        Michelle Shriver
at the current address on file with
the Company.




--------------------------------------------------------------------------------




                                    
To the Company:    Pinnacle Entertainment, Inc.    
3980 Howard Hughes Parkway
Las Vegas, Nevada 89169
Attn: General Counsel
Telephone: (702) 541-7777
Facsimile: (702) 541-7773


18.     Severability. The invalidity or unenforceability of any word, phrase,
clause, section or other provision of this Separation Agreement, in whole or in
part, shall not affect the validity or enforceability of any word, phrase,
clause, section or other provision of this Separation Agreement, in whole or in
part, which shall otherwise remain in full force and effect. Moreover, the
invalidity or unenforceability of any word, phrase, clause, or other provision
of this Separation Agreement under any particular law or in any particular
jurisdiction shall not affect the validity or enforceability of the same or any
other word, phrase, clause, or other provision of this Separation Agreement
under any other law or in any other jurisdiction.


19.     Counterparts. This Separation Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.


20.     Successors and Assigns. The Parties' obligations hereunder shall be
binding upon their successors and permitted assigns. The Parties' rights and the
rights of the other Releasees shall inure to the benefit of, and be enforceable
by, any of the Parties' and Releasees' respective successors and permitted
assigns. Executive may not assign any of Executive’s rights and obligations
under this Separation Agreement, except as may be agreed to in writing by the
Company. The Company may assign all rights and obligations of this Separation
Agreement to any successor in interest to the assets of the Company. In the
event that the Company is dissolved, all obligations of the Company under this
Separation Agreement shall be provided for in accordance with applicable law.


21.     Amendments, Waivers and Delay. The failure or delay on the part of the
Company, or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof. No amendment to or waiver of
this Separation Agreement or any of its terms shall be binding upon any Party
unless consented to in writing by such Party.


22.     Headings. The headings of the sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.


23.    Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the Parties hereby.


24.     Attorneys' Fees. In the event a Party commences an action to enforce the
terms of this Separation Agreement or for damages for a breach arising out of or
relating to this Separation Agreement, the prevailing Party shall be entitled to
an award of reasonable attorneys' fees.


25.    Counsel. Executive has been advised by the Company that Executive should
consider seeking the advice of counsel in connection with the execution of this
Separation Agreement and




--------------------------------------------------------------------------------




Executive has had an opportunity to do so. Executive has read and understands
this Separation Agreement, and has sought the advice of counsel to the extent
she has determined appropriate.     
26.    Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Separation Agreement, the
Executive shall be treated as agent and attorney-in-fact for that interest held
or claimed by Executive’s spouse with respect to this Separation Agreement. This
appointment is coupled with an interest and is irrevocable.


[signatures appear on following page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Separation Agreement
effective as of the date of the first signature affixed below or as otherwise
provided in this Separation Agreement.


DATED: September 4, 2014


PINNACLE ENTERTAINMENT, INC.




By: /s/ John A. Godfrey
John A. Godfrey
Executive Vice President, General Counsel and Secretary




READ CAREFULLY BEFORE SIGNING


I have read this Separation Agreement and have had the opportunity to consult
legal counsel and my own tax advisors prior to my signing of this Separation
Agreement. I understand that by executing this Separation Agreement, I will
relinquish any right or demand I may have against the Releasees or any of them,
unless otherwise provided in this Separation Agreement and/or the surviving
terms of my Employment Agreement.


DATED: September 4, 2014




By: /s/ Michelle Shriver
Michelle Shriver


      






























--------------------------------------------------------------------------------




EXHIBIT A


List of Options that Vest on the Separation Date


Grant Type
Grant Date
Number of Shares Originally Granted
Number of Shares that Vest on September 4, 2014
Exercise Price
Vesting Date
Term
Option
08/13/2013
40,000
10,000
$21.96
09/04/2014
08/13/2020
Option
05/20/2014
21,540
5,385
$23.55
09/04/2014
05/20/2021



List of Restricted Stock Units that Vest on the Separation Date


Grant Type
Grant Date
Number of Shares Originally Granted
Number of Shares that Vest on Separation Date
Exercise Price
Settlement Date
Term
RSUs
08/13/2013
16,000
4,000
N/A
12/27/2014
N/A
RSUs
05/20/2014
4,600
1,150
N/A
12/27/2014
N/A





